Order entered May 31, 2016




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-16-00182-CR
                                    No. 05-16-00183-CR

                             WALDRICK BROOKS, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the 282nd Judicial District Court
                                  Dallas County, Texas
                     Trial Court Cause Nos. F14-70150-S, F15-00333-S

                                          ORDER
        We GRANT Official Court Reporter Patricia Holt’s May 26, 2016 request for an

extension of time to file the reporter’s record. The reporter’s record shall be due on June 13,

2016.


                                                     /s/   LANA MYERS
                                                           JUSTICE